Hayne, C.
Replevin for a piano. The plaintiff was the owner of the piano. His wife pledged it without his knowledge or consent to secure a loan to her from the *172defendant. When the plaintiff learned of the whereabouts of the piano, he went to the defendant, and after being informed of the position of affairs, made a parol promise to pay the interest and storage within a few days, and the principal in three or four months, if the defendant would wait that time, which the defendant agreed to do and did do. The court below sustained the validity of the pledge, on the theory that there was a ratification.
It is probably not technically correct to speak of a “ratification” where the transaction was by one who neither was nor assumed to be an agent, but who acted on her own account. And it may be conceded that the parol promise of the plaintiff to pay the debt was within the statute of frauds, and void so far as his personal liability to pay was concerned. (See Crooks v. Tully, 50 Cal. 255.) But we think that what occurred amounted to an agreement between the parties that the property should remain in pledge for the wife’s debt. This agreement was collateral to and distinct from the contract to pay, and was not required to be in writing. (Jones on Pledges, sec. 5; Civ. Code, sec. 2986.) The property being already in possession of the defendant, no redelivery to him was necessary. (Jones on Pledges, sec. 36.) And the agreement for forbearance of the wife’s debt was sufficient consideration. (1 Parsons on Contracts, 443.)
We therefore advise that the order denying the motion for new trial be affirmed.
Foote, C., and Belcher, C. C., concurred.
The Court.
For the reasons given in the foregoing opinion, the order denying the motion for a new trial is affirmed.